DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 4-7, and 13 is/are rejected under pre-AIA  35 U.S.C. 102(a) &(e) as being anticipated by Stites et al. (USPN 8070623).
	Regarding claim 1, Stites et al. discloses a ball striking device having a ball striking plate with a front surface and a rear surface.  The ball striking plate has a desired-contact region and a perimeter.  The ball striking surface further includes a thickened portion and a plurality of spoke-like reinforcement ribs.  The thickened portion is located on the rear surface and includes an elevated area behind the desired-contact region.  The spoke-like reinforcement ribs are located on the rear surface and extend away from the desired-contact region toward the perimeter.  The front surface, rear surface, and thickened portion is made of a first material and the plurality of spoke-like reinforcement ribs are made of a second material having a greater modulus of elasticity than the first material.  
	Regarding claim 4, Stites et al. discloses the plurality of spoke-like reinforcement ribs extend to the perimeter of the ball striking plate.
	Regarding claim 5, Stites et al. discloses the plurality of spoke-like reinforcement ribs evenly spaced from one another.
	Regarding claim 6, Stites et al. discloses the plurality of spoke-like reinforcement ribs each have a cross-sectional. Shape being a rectangular shape.
	Regarding claim 7, Stites et al. discloses the thickened portion positioned behind a geometric center of the ball striking plate. 
	Regarding claim 13, Stites et al. discloses a body connected to the ball striking plate to form a golf club head wherein the body is also configured to engage a shaft.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 3 and 11 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Stites et al. (USPN 8070623) in view of Wada et al. (JP 2011-161135 A).

Regarding claim 3, Stites et al. discloses the plurality of spokes-like reinforcement ribs having a first end proximate to the thickened portion and a second end proximate the perimeter but does not disclose the spoke-like reinforcement ribs being curved.  Wada discloses a club head having a thickened portion and spoke-like reinforcement ribs extending therefrom wherein the spoke-like reinforcement ribs are curved from the first end to the second end (See Figure 7).  One having ordinary skill in the art would have found it obvious to have the spoke-like reinforcement ribs curved, as taught by Wada et al., in order to provide uniform resistance to the ball striking plate.
Regarding claim 11, Wada et al. discloses the thickened portion having a transition area that tapers in thickness between an upper boundary that defines a perimeter of an elevated area and a lower boundary that defines a perimeter of the thickened portion (See Figure 6).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 14-17 are allowed.
Claims 2, 8-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711